Citation Nr: 1046571	
Decision Date: 12/13/10    Archive Date: 12/20/10

DOCKET NO.  05-21 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of service connection for headaches and dizziness 
due to head injury.  

2.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for recurrent 
rash to buttocks, chest, and back as a result of herbicide 
exposure (including Agent Orange).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1968 to December 1969.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

A hearing was held on September 1, 2009, in Waco, Texas, before 
Kathleen K. Gallagher, a Veterans Law Judge who was designated by 
the Chairman to conduct the hearing pursuant to 38 U.S.C.A. 
§ 7107(c) (West 2002) and who is rendering the determination in 
this case.  A transcript of the hearing is in the claims file.  
After the hearing, the appellant submitted additional evidence to 
the Board, along with a written waiver of initial RO review of 
this evidence.  See 38 C.F.R. § 20.1304 (2010).

The Board remanded the issues in March 2010 to provide adequate 
notification in accordance with Kent v. Nicholson, 20 Vet. App. 1 
(2006).  The Veteran was provided a notice letter in May 2010 
which informed the Veteran regarding the bases for the prior July 
2003 denial of his claims for service connection and what 
evidence would be necessary to substantiate the elements required 
to establish service connection for these disabilities.  
Therefore, the Board finds that the RO substantially complied 
with the May 2010 remand instructions.  See Stegall v. West, 11 
Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141 (1999 
(although under Stegall VA is required to comply with remand 
orders, substantial compliance, not absolute compliance, is 
required).  

As will be discussed in greater detail below, the Veteran's 
claims of entitlement to service connection for headaches and 
dizziness due to a head injury and service connection for a 
recurrent rash of the buttocks, chest, and back, have been 
reopened, but further development is required.  Therefore, the 
issues are addressed in the REMAND portion of the decision below 
and are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  By an unappealed July 2003 rating decision, the RO denied the 
Veteran's claims for service connection for headaches and 
dizziness due to a head injury and service connection for 
recurrent rash of the buttocks, chest, and back.   

2.  Evidence submitted subsequent to the July 2003 rating 
decision is new and material which raises the reasonable 
possibility of substantiating the claim of service connection for 
headaches and dizziness due to a head injury.

3.  Evidence submitted subsequent to the July 2003 rating 
decision is new and material to the claims file, and raises a 
reasonable possibility of substantiating the claim of service 
connection for recurrent rash of the buttocks, chest, and back.


CONCLUSIONS OF LAW

1.  The July 2003 rating decision which denied the claims for 
service connection for headaches and dizziness due to a head 
injury and service connection for recurrent rash of the buttocks, 
chest, and back is final.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 20.1103 (2010).

2.  The evidence received subsequent to the July 2003 rating 
decision is new and material and the claim of entitlement to 
service connection for headaches and dizziness due to a head 
injury is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2010).

3.  The evidence received subsequent to the July 2003 rating 
decision is new and material and the claim of entitlement to 
service connection for a recurrent rash of the buttocks, chest, 
and back is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it must 
assist the claimant by making reasonable efforts to get the 
evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 
3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 
C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 
120 (2004).

Concerning applications to reopen claims that have been the 
subject of a prior final denial by VA, nothing pertaining to the 
duty to assist claimants shall be construed to require VA to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured.  38 U.S.C.A. § 5103A 
(f).  To provide adequate notice with regard to a claim to 
reopen, VA must look at the bases for the denial in the prior 
decision and respond with a notice letter that describes what 
evidence would be necessary to substantiate the element or 
elements required to establish service connection that were found 
insufficient in the previous denial.  Kent v. Nicholson, 20 Vet. 
App. 1 (2006).

With respect to the Veteran's petitions to reopen the claims of 
service connection for headaches and dizziness and service 
connection for recurrent rash to the buttocks, chest and back, as 
the determination below represents a grant of the petitions to 
reopen, a detailed discussion of the impact of VA's duties to 
notify and assist on this appeal is not necessary.  In view of 
the outcome, any deficiencies in such notice or assistance have 
not prejudiced the Veteran.  See 38 U.S.C.A. §§ 5103, 5103A (West 
2002 & Supp. 2009); 38 C.F.R. § 3.159 (2010); Mayfield v. 
Nicholson, 19 Veteran. App. 103, (2005), rev'd on other grounds 
Mayfield v. Nicholson, 444 F.3d. 1328 (2006); Kent v. Nicholson, 
20 Vet. App. 1 (2006).

LAW AND ANALYSIS

New and Material Evidence

In order to reopen a claim which has been denied by a final 
decision, the claimant must present new and material evidence.  
38 U.S.C.A. § 5108.  New and material evidence means evidence not 
previously submitted to agency decision makers; which relates, 
either by itself or when considered with previous evidence of 
record, to an unestablished fact necessary to substantiate the 
claim; which is neither cumulative nor redundant of the evidence 
of record at the time of the last prior final denial of the claim 
sought to be reopened, and which raises a reasonable possibility 
of substantiating the claim.  38 C.F.R. § 3.156(a).

To reopen a previously disallowed claim, new and material 
evidence must be presented or secured since the last final 
disallowance of the claim on any basis, including on the basis 
that there was no new and material evidence to reopen the claim 
since a prior final disallowance.  See Evans v. Brown, 9 Vet. 
App. 273, 285 (1996).  For purposes of reopening a claim, the 
credibility of newly submitted evidence is generally presumed.  
See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in 
determining whether evidence is new and material, "credibility" 
of newly presented evidence is to be presumed unless evidence is 
inherently incredible or beyond competence of witness).  See also 
Duran v. Brown, 7 Vet. App. 216, 220 (1994).

With respect to the Veteran's petition to reopen his claim of 
service connection for headaches and dizziness, the record shows 
that the July 2003 RO rating decision denied service connection 
for headaches and dizziness due to head injury.  The Veteran was 
notified of the decision and his appellate and procedural rights, 
but did not intitiate an appeal.  Because the Veteran did not 
appeal that decision, it is final and not subject to revision on 
the same factual basis.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 
20.1103.

In April 2004, the Veteran filed a petition to reopen his claim 
of service connection for a head injury.  As noted, despite the 
finality of a prior adverse decision, a claim will be reopened 
and the former disposition reviewed if new and material evidence 
is furnished with respect to the claim which has been disallowed.  
38 U.S.C.A.  § 5108; 38 C.F.R. § 3.156(a).

With these considerations, the Board has reviewed the record, 
with particular attention to the additional evidence received 
since the final July 2003 rating decision.  After reviewing the 
record, the Board finds that the additional evidence received 
since the final rating decision is new and material within the 
meaning of 38 C.F.R. § 3.156(a).  

The evidence associated with the Veteran's claims file at the 
time of the July 2003 rating decision included the service 
treatment records, VA treatment records, and the Veteran's 
application for disability benefits.  The July 2003 rating 
decision denied the Veteran's claim for service connection as 
there was no evidence of a disability during the Veteran's period 
of active service.  It was noted that the Veteran sustained a 
scalp laceration in July 1968 and the following day was seen for 
complaints of dizziness without headaches, nausea, or vomiting.  
The Veteran was diagnosed with no pathology other than 
laceration.  The rating decision also explained that the medical 
evidence of record failed to show that the disability had been 
clinically diagnosed.  

The evidence associated with the claims file subsequent to the 
July 2003 rating decision includes, but is not limited to, VA 
treatment records and the statements and testimony of the 
Veteran.  The VA treatment records show that the Veteran has been 
seen with complaints of headaches and dizziness.  In addition, 
the Veteran has testified as to the continuity of symptomatology 
of his headaches and dizziness since his in-service head injury.  
The Board notes that the Veteran is competent to identify that he 
experiences chronic headaches and dizziness.  See Jandreau v. 
Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Barr v. Nicholson, 21 
Vet. App. 303 (2007).  Furthermore, the Board presumes that the 
additional evidence provided is credible.  See Justus v. 
Principi, 3 Vet. App. 510 (1992) (when determining whether the 
claim should be reopened, the credibility of the newly submitted 
evidence is to be presumed).  As the July 2003 rating decision 
denied the Veteran's claim, in part, because there was no 
clinical diagnosis of headaches and the new evidence reveals 
documented complaints of headaches and dizziness in the VA 
treatment records and the Veteran's statements regarding his 
symptoms, the evidence is new and material and raises a 
reasonable possibility of substantiating the Veteran's claim.  38 
C.F.R. § 3.156(a).  Accordingly, the Board finds that new and 
material evidence has been presented to reopen the Veteran's 
previously denied claim for service connection for headaches and 
dizziness due to a head injury.  However, as is discussed below, 
the Board is of the opinion that further development is necessary 
before the merits of the Veteran's claim can be adjudicated.

With respect to the Veteran's petition to reopen his claim for 
entitlement to service connection for a recurrent rash of the 
buttocks, chest, and back, the Board also finds that the Veteran 
has presented new and material evidence to reopen the claim for 
service connection.  The Veteran's claim for service connection 
for a recurrent rash of the buttocks, chest, and back was denied 
by the July 2003 rating decision.  The Veteran was notified of 
the decision and his appellate and procedural rights, but did not 
appeal the decision.  Therefore, the decision is final.  
38 C.F.R. § 20.1103.  

The Board notes that at the time of the July 2003 rating 
decision, the post-service medical evidence included complaints 
of a skin rash, but there was no diagnosis provided.  The service 
treatment records did show a diagnosis of tinea versicolor.  As 
such, the July 2003 rating decision broadly characterized the 
issue as recurrent rash to buttocks, chest, and back.  Since the 
issuance of the July 2003 rating decision, the April 2009 VA 
treatment record reveals a diagnosis of seborrheic dermatitis.  
The United States Court of Appeals for Veterans Claims (Court) 
has held that claims based on separate and distinctly diagnosed 
conditions must be considered separate and distinct claims, and 
that the factual basis of a claim for the purpose of determining 
whether it was adjudicated in a final decision is the Veteran's 
disease or injury rather than the symptoms of the Veteran's 
disease or injury.  See Ephraim v. Brown, 82 F.3d 399 (1996); 
Boggs v. Peake, 520 F.3d 1330 (2008).  At the same time, the 
Court recently held that in determining whether new and material 
evidence is required, the focus of the Board's analysis must be 
on whether the evidence presented truly amounts to a new claim 
"based upon distinctly diagnosed diseases or injuries" or 
whether it is evidence tending to substantiate an element of a 
previously adjudicated matter.  Velez v. Shinseki, 23 Vet. App. 
199 (2009).  In Velez, the Court determined that a previous 
decision of the RO had explicitly considered whether the 
appellant had any diagnosed psychiatric condition that could be 
related to service.  The Court found that "any" psychiatric 
condition included a psychological nervous condition.  The Board 
finds that the facts of this case are similar to those of Velez, 
id.  Here, the July 2003 rating decision did not limit the 
Veteran's claim of service connection to a particular diagnosis 
and, therefore, a "new" diagnosis of dermatitis does not 
introduce a new claim based on a distinctly diagnosed condition 
from the claim for a recurrent rash of the buttocks, chest, and 
back.  The Board finds that under Velez, the denial of a 
"recurrent rash" in the July 2003 rating decision was broad 
enough to encompass any skin disorder related to service.  Thus, 
the Veteran's current claim for entitlement to service connection 
for a rash constitutes the same claim that was denied in the July 
2003 rating decision. 

The evidence on file at the time of the July 2003 rating decision 
included the Veteran's application for disability benefits, the 
service treatment records, and VA treatment records.  The service 
treatment records revealed that the Veteran complained of a skin 
condition upon entrance to service, which was diagnosed as tinea 
versicolor.  During active service, in July 1968, the Veteran 
complained of a rash on his chest, back, and both arms which he 
had for one year (dating prior to the Veteran's period of active 
service) and was diagnosed with tinea versicolor.  The April 2003 
VA treatment record shows that the Veteran complained of a rash.  
The July 2003 rating decision denied the Veteran's claim as there 
was no evidence of a worsening of the Veteran's preexisting skin 
condition (tinea versicolor).  In addition, the RO stated that 
there was no evidence that the Veteran was exposed to herbicides 
and no evidence of any service in Vietnam.  Furthermore, the RO 
explained that there was no scientific or medical evidence 
showing that the Veteran had a skin condition that was associated 
with herbicide exposure or that was otherwise directly related to 
active service.  

The evidence associated with the claims file subsequent to the 
July 2003 rating decision includes VA treatment records, 
personnel records, National Personnel Records Center (NPRC) 
research, and the Veteran's statements and hearing testimony.  

In this respect, the VA treatment records are "new" in that 
they were not associated with the claims file at the time of the 
July 2003 rating decision.  However, the records are not 
"material."  In this respect, the Board recognizes that the 
Veteran complained of a rash in the April 2004 VA treatment 
record and the April 2009 VA treatment record.  In another April 
2009 VA treatment record, the Veteran was diagnosed with 
seborrheic dermatitis.  However, as noted above, the July 2003 
rating decision did not deny the Veteran's claim of service 
connection due to the absence of a current disability, but 
instead denied the Veteran's claim as there was no evidence that 
a preexisting skin condition was aggravated by active service or 
that a skin condition was related to active service or herbicides 
exposure.  The VA treatment records continue to show treatment 
for a skin condition, but do not relate any current skin 
condition to active service or herbicides exposure.  Thus, the VA 
treatment records are not new and material.  

However, the Board finds that the Veteran's statements are new 
and material evidence sufficient to reopen the claim for service 
connection.  At the time of the final July 2003 rating decision, 
the Veteran stated that he was exposed to Agent Orange.  However, 
in the July 2003 rating decision, the RO noted that there was no 
evidence of service in Vietnam or exposure to herbicides.  
Subsequent to the July 2003 rating decision, the Veteran has 
submitted detailed statements regarding his alleged service in 
Vietnam.  The Veteran stated that he served on the USS BOLSTER 
which was anchored in September or October 1968 in Da Nang and 
Quang Tri.  He explained that his ship was offshore less than a 
mile and that he and three others took a work boat ashore to pick 
up food and supplies.  He stated that they first went to Quang 
Tri and then sailed south to Da Nang and did the same thing.  
This statement is "new" to the claims file as it was not before 
the RO at the time of the July 2003 rating decision.  
Furthermore, the statement is "material" as the July 2003 
rating decision specifically noted that there was no evidence of 
service in Vietnam or exposure to Agent Orange.  The Board 
presumes that this additional evidence provided is credible.  See 
Justus v. Principi, 3 Vet. App. 510 (1992) (when determining 
whether the claim should be reopened, the credibility of the 
newly submitted evidence is to be presumed).  Finally, the Board 
finds that the Veteran's statement raises a reasonable 
possibility of substantiating the claim.  In this respect, the 
United States Court of Appeals for Veterans Claims (Court) 
recently determined that the requirement of the new and material 
evidence raising a reasonable possibility of substantiating the 
claim is a low threshold.  See Shade v. Shinseki, No. 08-3548 
(U.S. Vet. App. Nov. 2, 2010).  Specifically, the Court 
interpreted the language of 38 C.F.R. § 3.156(a) as creating a 
low threshold, and viewed the phrase "raises a reasonable 
possibility of substantiating the claim" as "enabling rather 
than precluding reopening."  Id.  Therefore, the Board finds 
that the Veteran's statement is new and material and the claim of 
service connection for recurrent rash to the buttocks, chest, and 
back is reopened.  38 C.F.R. § 3.156(a).  However, the Board 
finds that additional development is required prior to 
adjudicating the claim.  


ORDER

New and material evidence having been received; the claim for 
service connection for recurrent rash to the buttocks, chest, and 
back is reopened and to this extent only, the appeal is granted.


New and material evidence having been received, the claim for 
service connection for headaches and dizziness is reopened and to 
this extent only, the appeal is granted.


REMAND

Reason for Remand:  To provide VA examinations.  

The law provides that VA shall make reasonable efforts to notify 
a claimant of the evidence necessary to substantiate a claim and 
requires VA to assist a claimant in obtaining that evidence.  38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R.  § 3.159 (2010).  
Such assistance includes providing the claimant a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on a 
claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2010).

The Board observes that VA did not provide the Veteran a medical 
examination with respect to his claim for service connection for 
headaches and dizziness due to a head injury.  VA is required to 
provide a medical examination or obtain a medical opinion based 
upon a review of the evidence of record if VA determines it is 
necessary to decide the claim.  38 U.S.C.A. § 5103A(d) (West 
2002); 38 C.F.R. § 3.159(c)(4) (2010).  A medical examination or 
medical opinion is necessary if the information and evidence of 
record does not contain sufficient competent medical evidence to 
decide the claim, but as follows: (1) contains competent lay or 
medical evidence of a current diagnosed disability or persistent 
or recurrent symptoms of disability; (2) establishes that the 
Veteran suffered an event, injury, or disease in service, or has 
a disease or symptoms of a disease subject to a VA presumption 
manifesting during an applicable presumptive period, provided the 
claimant has qualifying service; and (3) indicates that the 
claimed disability or symptoms may be associated with the 
established event, injury, or disease in service.  Id.

After a review of the record, the Board finds that the Veteran 
must be afforded a VA examination with respect to his claim for 
service connection for headaches and dizziness due to a head 
injury.  The service treatment records show that the Veteran was 
treated for a head injury in July 1968.  It was noted that there 
was a wound to the Veteran's scalp which required 14 stitches.  
Following the injury, the Veteran complained of dizziness.  In a 
follow-up record, it was noted that the Veteran's skull series is 
within normal limits and the neurological examination was within 
normal limits.  The examining physician noted that there was no 
pathology other than laceration.  The separation examination 
report shows that the Veteran's head was clinically evaluated as 
normal.  However, the post-service medical evidence of record 
shows that the Veteran has complained of dizziness and headaches.  
Furthermore, the Veteran has asserted that he has experienced 
continuity of symptoms since the in-service head injury, which he 
is competent to do.  See Jandreau v. Nicholson, 492 F. 3d 1372 
(Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303 (2007).  
Therefore, the Board finds that the claim must be remanded for an 
appropriate VA examination.  38 C.F.R. § 3.159(c)(4) (2010).     

In addition, VA has not afforded the Veteran a medical 
examination with respect to his claim for service connection for 
a recurrent rash to the buttocks, chest, and back.  The service 
treatment records show that the Veteran complained of a skin 
condition upon entrance to service, which was diagnosed as tinea 
versicolor.  During active service, in July 1968, the Veteran 
complained of a rash on his chest, back, and both arms which he 
had for one year (dating prior to the Veteran's period of active 
service) and was diagnosed with tinea versicolor.  The post-
service medical evidence shows that the Veteran has consistently 
complained of a rash.  The April 2009 VA treatment record reveals 
a diagnosis of seborrheic dermatitis.  The Veteran has testified 
that his current rash has existed since active service, which he 
is competent to do.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. 
Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303 (2007).  The 
Board finds that a remand is necessary for a VA examination.  
There is no medical evidence of record addressing whether the 
Veteran's current skin disorder is related to the preexisting 
tinea versicolor and there is no opinion as to whether any 
preexisting skin disorder was aggravated by active service.  
Section 1153 of the statute provides that "[a] preexisting 
injury or disease will be considered to have been aggravated by 
active military, naval, or air service, where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to the 
natural progress of the disease." 38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(a).  Temporary or intermittent flare-ups of symptoms of a 
preexisting condition, alone, do not constitute sufficient 
evidence for a non-combat veteran to show increased disability 
for the purposes of determinations of service connection based on 
aggravation under section 1153 unless the underlying condition 
worsened.  Davis v. Principi, 276 F. 3d 1341, 1346- 47 (Fed. Cir. 
2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA 
examination to determine the nature and 
etiology of any headaches and dizziness or 
other residuals of a head injury that may be 
present.  Any and all studies, tests, and 
evaluations deemed necessary by the examiner 
should be performed.  The examiner is 
requested to review all pertinent records 
associated with the claims file, including 
the Veteran's service treatment records and 
post-service medical records.  The examiner 
should provide a diagnosis or diagnoses with 
respect to the Veteran's reported symptoms.  
The examiner should then comment as to 
whether it is at least as likely as not that 
any current residuals from a head injury, to 
include headaches and dizziness, are causally 
related to his active service.  The examiner 
should specifically note the July 1968 in-
service head injury.  

(The term "at least as likely as not" does 
not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a conclusion is 
so evenly divided that it is as medically 
sound to find in favor of conclusion as it is 
to find against it.)

A clear rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board. Since 
it is important "that each disability be 
viewed in relation to its history [,]" 38 
C.F.R. § 4.1 (2010), copies of all pertinent 
records in the appellant's claims file, or in 
the alternative, the claims file, must be 
made available to the examiner for review.

2.  Schedule the Veteran for a VA examination 
to evaluate his claim for service connection 
for a recurrent rash.  Any and all studies, 
tests, and evaluations deemed necessary by 
the examiner should be performed.  The 
examiner is requested to review all pertinent 
records associated with the claims file, 
including the Veteran's service treatment 
records and post-service medical records.  

Based on a review of the claims file and the 
examination findings, including the service 
treatment records, private treatment records, 
VA treatment records, the examiner should 
render any relevant diagnoses pertaining to 
the claim for a skin disorder.

Additionally, the examiner should state a 
medical opinion as to whether it is at least 
as likely as not that any current skin 
disorder is part and parcel to the 
preexisting diagnosis of tinea versicolor.  
The examiner should take note of the 
diagnosis of dermatitis in the VA treatment 
record.  The examiner should provide an 
opinion as to whether it is at least as 
likely as not that any preexisting skin 
disorder was aggravated beyond its natural 
progression.  In rendering this opinion, the 
examiner should note that temporary or 
intermittent flare-ups of symptoms of a 
condition, alone, do not constitute 
"aggravation" unless the underlying 
condition worsened.  Davis v. Principi, 276 
F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991).

If the examiner provides a diagnosis of a 
skin disorder, which is unrelated to the 
preexisting tinea versicolor, the examiner 
should provide an opinion as to whether it is 
at least as likely as not that any current 
skin disorder is related to active service.  

(The term "at least as likely as not" does 
not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a conclusion is 
so evenly divided that it is as medically 
sound to find in favor of a certain 
conclusion as it is to find against it.)

A clear rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board. Since 
it is important "that each disability be 
viewed in relation to its history [,]" 38 
C.F.R. § 4.1 (2010), copies of all pertinent 
records in the appellant's claims file, or in 
the alternative, the claims file, must be 
made available to the examiner for review.

3.  When the development requested has been 
completed, the case should be reviewed by the 
RO on the basis of additional evidence.  If 
the benefits sought are not granted, the 
Veteran and his representative should be 
furnished a Supplemental Statement of the 
Case and be afforded a reasonable opportunity 
to respond before the record is returned to 
the Board for further review.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).





This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


